Opinion toy
Oliver, O.J.
In accordance with stipulation of counsel that the merchandise is similar in all material respects to that the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 OCPA 137, C.A.D. 746), the items marked “A,” stipulated to consist of HO gauge railroad accessories, *275were held dutiable at the appropriate rate, depending upon the date of entry, under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), or by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures of metal. The items marked “B,” stipulated to consist of locomotives or other electrical articles, were held dutiable at 13% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for metal articles having as an essential feature an electrical element or device, as claimed.